Citation Nr: 0010553	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  91-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to secondary service connection for a right 
hip disorder.  

2. Entitlement to secondary service connection for a right 
knee disorder.  

3. Entitlement to secondary service connection for a low back 
disorder.  

4. Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  

INTRODUCTION

The veteran had active service from January 1973 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision by the RO 
which denied an evaluation in excess of 10 percent for a 
right foot disability and denied a compensable evaluation for 
otitis media.  In August 1990 the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO, a 
transcript of which is of record.  

In October 1991 the Board remanded this case for the further 
development, which included consideration of the issues of 
secondary service connection for a right knee disorder, a 
right hip disorder, a low back disorder and hearing loss, as 
well as the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
The secondary service connection issues were denied by the RO 
in a rating decision of September 1992.

In an April 1993 rating decision the RO denied service 
connection for a psychiatric disorder (major depression) and 
denied entitlement to a total rating for compensation 
purposes based on individual unemployability.  In January 
1994 the Board again remanded this case for further 
development.  The veteran subsequently moved to Alabama and 
in 1997 his claims folder was transferred to the Montgomery, 
Alabama RO.  In a rating decision of May 1998 the RO granted 
service connection for hearing loss in the left ear but 
confirmed and continued the prior denials of the other issues 
then on appeal.  

In a decision of December 1998 the undersigned Board member 
denied service connection for a psychiatric disorder and also 
denied a compensable evaluation for left otitis media.  A 20 
percent evaluation for the veteran's service connected right 
foot disability was granted.  

In December 1998, the Board remanded the issues of secondary 
service connection for a right knee disorder, secondary 
service connection for a right hip disorder, and secondary 
service connection for a low back disorder to the RO for 
further development.  The issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability was held in abeyance pending further 
development of the secondary service connection issues.  
These issues are now again before the Board for further 
appellate consideration.  


REMAND

In October 1991 only the issues of entitlement to an 
increased rating for a right foot disorder and entitlement to 
a compensable evaluation for otitis media were certified and 
developed for appellate review by the Board.  However, the 
veteran, at his August 1990 RO hearing, had raised the issue 
of entitlement to a total rating for compensation purposes 
based on individual unemployability.  His representative also 
raised the issues of entitlement to service connection for a 
right knee disorder, entitlement to service connection for a 
right hip disorder, and entitlement to service connection for 
a low back disorder, all claimed as secondary to the 
veteran's service connected right foot disorder.  

In view of the above, the Board, in October 1991 remanded 
this case for further development, which included affording 
the veteran a VA orthopedic examination to determine the 
severity of his service connected right foot disability and 
the nature, severity, and etiology of his right knee 
disorder, right hip disorder, and low back disorder.  The VA 
orthopedic examination was conducted in March 1992.  During 
the examination the veteran complained of pain in his right 
foot and was noted to walk with a limp and to carry a cane.  
At the conclusion of the examination the diagnoses were 
residual of injury to the right foot, arthralgia of the 
lumbosacral spine, arthralgia of the right hip, and 
arthralgia of the right knee.  The examiner commented that 
the veteran had excessive limping on one leg, "causally 
related to pain in the low back, hip, and knee".  Although 
somewhat ambiguous, this comment by the VA examiner appears 
to have led the Board to conclude at an earlier time that the 
veteran's claims for secondary service connection for a right 
knee disorder, a right hip disorder, and a low back disorder 
were well grounded.  As such, the duty to assist the veteran 
in the development of these claims applied.  

Due, in part, to inadequacies in the VA orthopedic 
examination of March 1992, the Board, in January 1994, again 
remanded this case.  In the remand, the RO was again 
instructed to afford the veteran a VA orthopedic examination 
to determine the nature and etiology of his right hip, right 
knee, and low back disabilities.  Pursuant to the remand, the 
veteran was afforded a VA orthopedic examination in February 
1994.  However, the VA physician who conducted the 
examination on that occasion did not have the veteran's 
claims folder available for review.  

In April 1998 the veteran was again afforded a VA orthopedic 
examination.  The claims folder was available to the examiner 
at the time of this examination.  At the conclusion of the 
examination, the examining physician rendered diagnoses of 
early osteoarthritis of the low back and right hip and 
chondromalacia of the right knee.  He opined that the 
osteoarthritis of the low back and right hip were not caused 
by the veteran's service connected right foot disability.  He 
did not render any opinion regarding the etiology of the 
veteran's right knee disability.  

Since the examiner at the April 1998 VA examination did not 
comment as to the etiology of the veteran's right knee 
disability, and since he did not comment in regard to whether 
the veteran's right hip, right knee, and low back 
disabilities had been aggravated by his service connected 
right foot disorder, the examination conducted in April 1998 
did not provide sufficient clinical information necessary to 
evaluate the veteran's claims for secondary service 
connection.   See Allen v. Brown, 7 Vet. App. 439 (1995).  
Accordingly the Board again remanded these issues in December 
1998 in order to afford the veteran yet another VA orthopedic 
examination.  

Pursuant to the Board's December 1998 remand, the veteran was 
apparently scheduled for a VA orthopedic examination in 
February 1999 at the VA medical facility in Biloxi, 
Mississippi.  The record contains a computer-generated 
document that indicates that the veteran at that time was 
seen by a VA physician, identified as Doctor Bass.  It was 
stated that "due to a difference of opinion" Doctor Bass 
wished that the veteran be scheduled for an examination by 
another doctor.  The document also states that the next 
examination would have to be conducted at another facility 
since Doctor Bass was the only orthopedist at the Biloxi 
facility.  It does not appear from the record that the RO 
ever attempted to schedule the veteran for another orthopedic 
examination.  This should have been done, inasmuch as it 
appears from this barely intelligible computer generated 
document that the problem was one of the physician not 
wanting to conduct the examination, as distinguished from the 
veteran refusing to have the examination conducted.  

The United States Court of Appeals for Veterans' Claims has 
said that where a remand order of the Board is not complied 
with, the Board itself errs in failing to ensure compliance 
with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly the RO must again attempt to schedule the veteran 
for a further VA orthopedic examination to determine the 
etiology of his right hip, right knee, and low back 
disabilities.  The issue of entitlement to a total rating for 
compensation purposes based on individual unemployability 
will be held in abeyance pending the above development.  

This case is therefore again remanded to the RO for the 
following action:  

1. The veteran should be afforded another 
VA orthopedic examination to determine 
the etiology of his right knee, right 
hip, and low back disabilities.  The 
examination should be conducted at a 
VA medical facility other than the 
facility in Biloxi, Mississippi.  A 
copy of the notice to the veteran from 
the examining medical facility 
informing him of the place, date, and 
time of the examination should be 
obtained and associated with the 
claims folder.  When the examination 
is conducted all clinical findings 
should be reported in detail.  The 
claims folder must be made available 
to the examiner so that the pertinent 
clinical records can be reviewed in 
detail.  The examiner must indicate 
that he has reviewed these records in 
the report of the examination.  At the 
conclusion of the examination, and 
after a thorough review of the medical 
record, the examiner should express 
his medical opinion in regard to the 
following questions; (a) whether the 
veteran's right hip disorder was 
caused by his service-connected right 
foot disability; (b) whether the 
veteran's right hip disorder is 
aggravated by his service-connected 
right foot disability; (c) whether the 
veteran's right knee disorder was 
caused by his service-connected right 
foot disability; (d) whether the 
veteran's right knee disorder is 
aggravated by his service-connected 
right foot disability; (e) whether the 
veteran's low back disorder was caused 
by his service-connected right foot 
disability; (f) whether the veteran's 
low back disorder is aggravated by his 
service-connected right foot 
disability.  If the examining 
physician finds that the veteran has 
right knee, right hip, and low back 
pathology which was aggravated by the 
veteran's service-connected right foot 
disorder, the degree of disability due 
to this aggravation should be 
specified, if possible.  

2. Then the RO should review the report 
of the above examination to assure 
that the requested development has 
been completed, especially that 
examining physician has adequately 
replied to the medical questions posed 
in the preceding paragraph.  If not, 
corrective action should be taken.  If 
the veteran fails without good reason 
to report for the examination, these 
original claims for secondary service 
connection should be decided on the 
basis of the evidence of record.  
38 C.F.R. § 3.655(b) (1999).

As appropriate, the RO should again adjudicate the issues of 
entitlement to secondary service connection for a right hip 
disorder, a right knee disorder, and a low back disorder and 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  If these issues remain denied 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond.  The case should then be returned to 
this Board for its further consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with a 
precedent decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 8 -


